Citation Nr: 0614593	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  90-28 338	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  -Entitlement to an increased evaluation for chronic 
ligament strain of the left ankle, currently rated as 20 
percent disabling.

2.  Whether a timely substantive appeal has been received to 
a July 2004 statement of the case that denied entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1970.  This case was remanded by the Board of 
Veterans' Appeals (Board) in a reconsideration dated in 
November 2003 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia for additional 
development.  He testified at a personal hearing before the 
undersigned in Washington, D.C. in March 2006.

The issue of whether there is new and material evidence to 
reopen a claim for entitlement to service connection for 
psychiatric disability was raised by the veteran in a letter 
dated and received by VA in September 2005.  This issue is 
referred to the RO for appropriate disposition.

The issues of entitlement to service connection for right leg 
disability, bilateral knee disability, left hip disability, 
and back disability are remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has severe limitation of motion of the left 
ankle, but there is no evidence of ankylosis of the left 
ankle.

2.  The veteran's September 2005 statement appealing the 
denial of a total disability rating based on individual 
unemployability due to service-connected disability by rating 
decision in January 2003 and by a July 2004 statement of the 
case was received by VA more than one year following the 
January 2003 mailing of the notification of the RO's decision 
and more than 60 days after the mailing of the July 2004 
statement of the case.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected chronic ligament strain of the left ankle 
(left ankle disability) have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2005).

2.  The veteran did not file a timely substantive appeal to 
the January 2003 notification of the decision by the RO, 
which denied a total disability rating based on individual 
unemployability due to service-connected disability, or to 
the July 2004 statement of the case, and the Board 
consequently lacks appellate jurisdiction to review the RO's 
decision.  38 U.S.C.A. §§ 7104(a), 7105(a), (West 2002); 38 
C.F.R. §§ 20.200, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the increased rating issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
March 2004, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish his 
claim for an increased evaluation.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and 
the evidence that was considered VA's responsibility.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of 
any records.  No additional private medical evidence was 
received from the veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The March 2004 VA letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know."  
Additionally, the provisions of 38 C.F.R. § 3.159(b)(1) were 
provided to the veteran in the March 2003 supplemental 
statement of the case.  Consequently, the duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

The Board notes that the veteran was not informed that a 
particular effective date would be assigned if his increased 
rating claim was granted.  However, since the veteran's claim 
for an increased rating for service-connected left ankle 
disability is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
would note that an examination was conducted for 
compensation purposes in October 2004.  


The veteran has been given ample opportunity to present 
evidence and argument in support of his increased rating 
claim, including at his March 2006 hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

With respect to the issue involving the timeliness of appeal, 
the Board notes that a September 2005 VA letter specifically 
informed the veteran of the pertinent laws and regulations 
pertaining to substantive appeals.  The veteran was advised 
as to why the Board thought that his appeal was defective and 
was essentially advised of the information and evidence 
needed to establish that his appeal was timely.  The veteran 
was given an opportunity to submit written argument and 
additional evidence relevant to jurisdiction and/or to 
present oral argument on this question.  The veteran has not 
identified additional evidence relevant to this issue and the 
Board is unable to identify any further development that is 
required.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Increased Rating Claim 

Law And Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  The veteran's entire history 
is reviewed when making disability evaluations.  See 
generally 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
veteran's cervical spine disability, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).

Schedular Criteria

The veteran's service-connected left ankle disorder is 
currently rated as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 
5271 addresses limitation of motion of the ankle.  A 10 
percent rating is warranted for moderate limited motion of 
the ankle, and a 20 percent rating is warranted for marked 
limited motion of the ankle.  Normal range of motion is 
between 0 degrees and 20 degrees for ankle dorsiflexion, and 
between 0 degrees and 45 degrees for ankle plantar flexion, 
where the anatomical position is considered to be at 0 
degrees.  38 C.F.R. § 4.71, Plate II (2005).  

The words such as "moderate," and "marked" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Analysis

The veteran and his representative contend that the veteran's 
service-connected left ankle disability warrants an 
evaluation in excess of 20 percent, to include a possible 
extraschedular evaluation, because of the severe pain and 
limitation of motion of the ankle and the effects of the 
medication that he takes for his ankle.  

The veteran is currently assigned the maximum schedular 
rating for loss of motion of the ankle.  The Board has 
considered rating the veteran's service-connected left ankle 
disability under all appropriate diagnostic codes.  The only 
diagnostic code which provides for ratings in excess of 20 
percent is Diagnostic Code 5270 which contemplates ankylosis 
of the ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5270.  
Under this diagnostic code a 30 percent disability rating 
contemplates ankylosis in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 
percent rating, the highest rating assignable, contemplates 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity.

Although the medical evidence of record shows that the 
veteran's service-connected left ankle disability involves 
pain and limitation of motion, the evidence does not show 
ankylosis of the left ankle.  When treated by VA in October 
2001, there was pain on active motion of the left ankle but 
no pain on passive motion.  X-rays in November 2001 showed 
post-traumatic arthritis.  When examined by P.N., M.D., in 
October 2004, there was only mild swelling and motion 
included 5 degrees of dorsiflexion and 35 degrees of plantar 
flexion.  In fact, the veteran's primary lower extremity 
problems in October 2004 involved weakness and numbness and 
were noted to be related to peripheral neuropathy due to 
diabetes. 

Also weighed by the Board were the provisions of 38 C.F.R. § 
4.40 regarding proper consideration to be given the effects 
of pain in assigning a disability rating, as well as the 
provisions of 38 C.F.R. § 4.45 and the Court's holding in 
DeLuca, noted above.  However, as the veteran is assigned 
herein the maximum evaluation under the rating criteria for 
loss of ankle motion, a higher evaluation based on pain may 
not be assigned.  Johnston v, Brown, 10 Vet. App. 80 (1997).

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  

The medical evidence does not show marked interference with 
employment due to service-connected left ankle disability.  
As noted above, the veteran's problems involving functional 
impairment of the lower extremities are due more to residuals 
of diabetes than to his left ankle disability.  Additionally, 
the veteran has not been frequently hospitalized for his 
service-connected left ankle disability.  Consequently, the 
veteran has not submitted evidence that the service-connected 
left ankle disability at issue results in disability factors 
not contemplated in the rating criteria.  Thus, the RO's 
decision not to refer either issue for extraschedular 
consideration to the Chief Benefits Director or the Director 
of Compensation and Pension Service was correct.  

The Board considered the doctrine of reasonable doubt in 
reaching this decision, however, as the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for left ankle disability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






Timeliness Issue

A decision on a claim for VA benefits is subject to one 
review on appeal to the Secretary of VA.  A final decision on 
such an appeal is made by the Board of Veterans' Appeals.  38 
U.S.C.A. § 7104(a).  Appellate review is initiated by a 
timely filed notice of disagreement and completed by a timely 
filed substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A 
claimant must file a notice of disagreement with a 
determination by the RO within one year from the date that 
the RO mails notice of the determination to him and must file 
a substantive appeal within either the remainder of the one 
year period, if there is any time left, or within 60 days of 
the mailing of the statement of the case.  Otherwise, that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(a).  

Although the veteran contended at his personal hearing in 
March 2006 that his substantive appeal to the denial of 
entitlement to a total disability rating issue was timely, 
the record shows that the statement of the case was issued in 
July 2004 and the next correspondence from the veteran or his 
representative that refers to the issue of a total disability 
rating was not received by VA until September 2005, which is 
more than a year after the mailing of the notification of the 
January 2003 rating action, which was accompanied by a VA 
Form 4107, "Notice of Procedural and Appellate Rights," and 
more than 60 days after the mailing of the July 2004 
statement of the case.  

Based on the above, the Board finds that the veteran did not 
timely file a substantive appeal to the July 2004 statement 
of the case that denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  Therefore, the Board lacks 
jurisdiction to review on appeal the merits of the claim.



ORDER

An increased evaluation for service-connected left ankle 
disability is denied.

As a substantive appeal was not timely filed following the 
July 2004 statement of the case, the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability is dismissed. 


REMAND

A rating decision dated in February 2005 denied a claim for 
entitlement to service connection for right leg disability, 
and a rating decision in May 2005 denied entitlement to 
service connection for bilateral knee disability, left hip 
disability, and back disability.  A statement received on 
behalf of the veteran in September 2005 is construed by the 
Board as a notice of disagreement to the February and May 
2005 rating decisions denying the above noted claims.  No 
statement of the case has been promulgated on these issues.  
While it is true that the veteran has not submitted a timely 
substantive appeal on the issues, the Board is obligated to 
remand these issues to the RO for the issuance of a statement 
of the case and notification of appellate rights.  Manlincon 
v. West, 12 Vet. App. 238 (1999).   

Accordingly, this case is remanded to the RO via the AMC for 
the following action:

The RO must issue a statement of the case 
and notification of the veteran's 
appellate rights on the issues of 
entitlement to service connection for 
right leg disability, bilateral knee 
disability, left hip disability, and back 
disability.  38 C.F.R. § 19.26 (2005).  
The veteran is reminded that to vest the 
Board with jurisdiction over any of the 
above issues, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2005).  If the veteran perfects the 
appeal as to any of the issues, the case 
must be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


